DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, 15, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (US 9,128,384).
 	With respect to claims 1-4, Lin describes a method of forming a pattern comprising: providing a substrate having an etching target film including conductive and non-conductive material, a hard mask layer 406 containing silicon and a pattern resist 408; forming a protective film 410 on the substrate and the pattern resist by using a plasma from CH4, CH4F2 and Ar or He (dilute gas); and then etching the hard mask 408 with a plasma containing CF4, CH2F2 (fig. 8-10; col. 3, lines 9-col. 4 line 67).

 	With respect to claims 7, 8, 15, 16 the method further providing an intermediate organic film 404 between the substrate with the etching target film and the hard mask 406 (col. 3, lines 30-41).
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chiang et al. (US 2009/035944).
	With respect to claims 1-4, Chiang describes a method for forming a structure comprising: providing a substrate having a target etching dielectric layer, a hard mask layer containing silicon on the dielectric layer and a pattern resist on the hard mask layer; forming a polymer on the substrate and the pattern resist with a plasma containing CH4, CH2F2, CF4, CH3F, C2H4, C3H8, C3H6, C5H8, CHF3, C4F6 and a dilute gas such as Ar, He; then etching the hard mask layer with a plasma containing CF4, CHF3, CH4, C2H4, C3H8, C3H6 (claims 1, 16, 17; paragraphs 40-43, 54).
With respect to claims 9-12, the plasma from forming the film 410 would also etch some of the hard mask because the same hard mask is exposed to the same plasma as that of the claimed invention as described above
 	With respect to claims 5, 13 the method further applies RF to generate plasma for forming the polymer includes a frequency from 50 kHz to 60 MHz  (paragraphs 30, 37). 
 	With respect to claims 6, 14 the process further includes repeating the steps of forming the polymer and etching the hard mask layer.
.
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 2/2/21 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



3/8/2021